SIRENZA MICRODEVICES, INC.

2000 EMPLOYEE STOCK PURCHASE PLAN

As amended on October 27, 2005

The following constitute the provisions of the 2000 Employee Stock Purchase Plan
of Sirenza Microdevices, Inc.

Purpose
. The purpose of the Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an "Employee Stock Purchase Plan" under
Section 423 of the Internal Revenue Code of 1986, as amended. The provisions of
the Plan, accordingly, shall be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.
Definitions
.
 a. "Board" shall mean the Board of Directors of the Company or any committee
    thereof designated by the Board of Directors of the Company in accordance
    with Section 14 of the Plan.
 b. "Code" shall mean the Internal Revenue Code of 1986, as amended.
 c. "Common Stock" shall mean the common stock of the Company.
 d. "Company" shall mean Sirenza Microdevices, Inc. and any Designated
    Subsidiary of the Company.
 e. "Compensation" shall mean all base straight time gross earnings and
    overtime, but exclusive of payments for shift premium, incentive
    compensation, incentive payments, bonuses, commissions and other
    compensation.
 f. "Designated Subsidiary" shall mean any Subsidiary that has been designated
    by the Board from time to time in its sole discretion as eligible to
    participate in the Plan.
 g. "Employee" shall mean any individual who is an Employee of the Company for
    tax purposes whose customary employment with the Company is at least twenty
    (20) hours per week and more than five (5) months in any calendar year. For
    purposes of the Plan, the employment relationship shall be treated as
    continuing intact while the individual is on sick leave or other leave of
    absence approved by the Company. Where the period of leave exceeds 90 days
    and the individual's right to reemployment is not guaranteed either by
    statute or by contract, the employment relationship shall be deemed to have
    terminated on the 91st day of such leave.
 h. "Enrollment Date" shall mean the first Trading Day of each Offering Period.
 i. "Exercise Date" shall mean the first Trading Day on or after May 15 and
    November 15 of each year.
 j. "Fair Market Value" shall mean, as of any date, the value of Common Stock
    determined as follows:
     i.   If the Common Stock is listed on any established stock exchange or a
          national market system, including without limitation the Nasdaq
          National Market or The Nasdaq SmallCap Market of The Nasdaq Stock
          Market, its Fair Market Value shall be the closing sales price for
          such stock (or the closing bid, if no sales were reported) as quoted
          on such exchange or system for the last market trading day prior to
          the date of determination, as reported in The Wall Street Journal or
          such other source as the Board deems reliable;
     ii.  If the Common Stock is regularly quoted by a recognized securities
          dealer but selling prices are not reported, its Fair Market Value
          shall be the mean of the closing bid and asked prices for the Common
          Stock for the last market trading day prior to the date of
          determination, as reported in The Wall Street Journal or such other
          source as the Board deems reliable;
     iii. In the absence of an established market for the Common Stock, the Fair
          Market Value thereof shall be determined in good faith by the Board;
          or
     iv.  For purposes of the Enrollment Date of the first Offering Period under
          the Plan, the Fair Market Value shall be the initial price to the
          public as set forth in the final prospectus included within the
          registration statement in Form S-1 filed with the Securities and
          Exchange Commission for the initial public offering of the Company's
          Common Stock (the "Registration Statement").

 k. "Offering Periods" shall mean (i) for all periods commencing prior to
    November 15, 2004, the periods of approximately twenty-four (24) months
    during which an option granted pursuant to the Plan may be exercised,
    commencing on the first Trading Day on or after May 15 and November 15 of
    each year and terminating on the first Trading Day on or after the May 15 or
    November 15 Offering Period commencement date approximately twenty-four
    months later; provided, however, that the first Offering Period under the
    Plan shall commence on May 24, 2000 and end on the first Trading Day on or
    after May 15, 2002 and the second Offering Period under the Plan shall
    commence on the first Trading Day on or after November 15, 2000; (ii) for
    all periods commencing on or after November 15, 2004 and prior to November
    15, 2005, the periods of approximately twelve (12) months during which an
    option granted pursuant to the Plan may be exercised, commencing on the
    first Trading Day on or after May 15 and November 15 of each year and
    terminating on the first Trading Day on or after the May 15 or November 15
    Offering Period commencement date approximately twelve months later, or
    (iii) for all periods commencing on the first Trading Day on or after
    November 15, 2005, the periods of approximately six (6) months during which
    an option granted pursuant to the Plan may be exercised, (A) commencing on
    the first Trading Day on or after May 15 of each year and terminating on the
    first Trading Day on or following November 15 of the same year, and (B)
    commencing on the first Trading Day on or after November 15 of each year and
    terminating on the first Trading Day on or following May 15 of the
    immediately following year. The duration and timing of Offering Periods may
    be changed pursuant to Section 4 of this Plan.
 l. "Plan" shall mean this 2000 Employee Stock Purchase Plan.
 m. "Purchase Period" shall mean the approximately six month period commencing
    on one Exercise Date and ending with the next Exercise Date, except that the
    first Purchase Period of any Offering Period shall commence on the
    Enrollment Date and end with the next Exercise Date.
 n. "Purchase Price" shall mean, (A) for Offering Periods commencing before
    November 15, 2005, 85% of the Fair Market Value of a share of Common Stock
    on the Enrollment Date or on the Exercise Date, whichever is lower, and (B)
    for Offering Periods commencing on or after November 15, 2005, 95% of the
    Fair Market Value of a share of Common Stock on the Exercise Date; provided
    however, that in any case the Purchase Price may be adjusted by the Board
    pursuant to Section 20.
 o. "Reserves" shall mean the number of shares of Common Stock covered by each
    option under the Plan which have not yet been exercised and the number of
    shares of Common Stock which have been authorized for issuance under the
    Plan but not yet placed under option.
 p. "Subsidiary" shall mean a corporation, domestic or foreign, of which not
    less than 50% of the voting shares are held by the Company or a Subsidiary,
    whether or not such corporation now exists or is hereafter organized or
    acquired by the Company or a Subsidiary.
 q. "Trading Day" shall mean a day on which national stock exchanges and the
    Nasdaq System are open for trading.

Eligibility
.
 a. Any Employee who shall be employed by the Company on a given Enrollment Date
    shall be eligible to participate in the Plan.
 b. Any provisions of the Plan to the contrary notwithstanding, no Employee
    shall be granted an option under the Plan (i) to the extent that,
    immediately after the grant, such Employee (or any other person whose stock
    would be attributed to such Employee pursuant to Section 424(d) of the Code)
    would own capital stock of the Company and/or hold outstanding options to
    purchase such stock possessing five percent (5%) or more of the total
    combined voting power or value of all classes of the capital stock of the
    Company or of any Subsidiary, or (ii) to the extent that his or her rights
    to purchase stock under all employee stock purchase plans of the Company and
    its subsidiaries accrues at a rate which exceeds Twenty-Five Thousand
    Dollars ($25,000) worth of stock (determined at the fair market value of the
    shares at the time such option is granted) for each calendar year in which
    such option is outstanding at any time.

Offering Periods
. The Plan shall be implemented by consecutive and sometimes overlapping
Offering Periods with a new Offering Period commencing on the first Trading Day
on or after May 15 and November 15 each year, or on such other date as the Board
shall determine, and continuing thereafter until terminated in accordance with
Section 20 hereof. The Board shall have the power to change the duration of
Offering Periods (including the commencement dates thereof) with respect to
future offerings without shareholder approval if such change is announced at
least five (5) days prior to the scheduled beginning of the first Offering
Period to be affected thereafter.
Participation
.
 a. An eligible Employee may become a participant in the Plan by completing a
    subscription agreement authorizing payroll deductions in the form of Exhibit
    A to this Plan and filing it with the Company's payroll office prior to the
    applicable Enrollment Date.
 b. Payroll deductions for a participant shall commence on the first payroll
    following the Enrollment Date and shall end on the last payroll in the
    Offering Period to which such authorization is applicable, unless sooner
    terminated by the participant as provided in Section 10 hereof.

Payroll Deductions
.
 a. At the time a participant files his or her subscription agreement, he or she
    shall elect to have payroll deductions made on each pay day during the
    Offering Period in an amount not exceeding fifteen percent (15%) of the
    Compensation which he or she receives on each pay day during the Offering
    Period.
 b. All payroll deductions made for a participant shall be credited to his or
    her account under the Plan and shall be withheld in whole percentages only.
    A participant may not make any additional payments into such account.
 c. A participant may discontinue his or her participation in the Plan as
    provided in Section 10 hereof, or may increase or decrease the rate of his
    or her payroll deductions during the Offering Period by completing or filing
    with the Company a new subscription agreement authorizing a change in
    payroll deduction rate. The Board may, in its discretion, limit the number
    of participation rate changes during any Offering Period. The change in rate
    shall be effective with the first full payroll period following five (5)
    business days after the Company's receipt of the new subscription agreement
    unless the Company elects to process a given change in participation more
    quickly. A participant's subscription agreement shall remain in effect for
    successive Offering Periods unless terminated as provided in Section 10
    hereof.
 d. Notwithstanding the foregoing, to the extent necessary to comply with
    Section 423(b)(8) of the Code and Section 3(b) hereof, a participant's
    payroll deductions may be decreased to zero percent (0%) at any time during
    a Purchase Period (or, beginning on and after November 15, 2005, Offering
    Period). Payroll deductions shall recommence at the rate provided in such
    participant's subscription agreement at the beginning of the first Purchase
    Period (or, beginning on and after November 15, 2005, Offering Period),
    which is scheduled to end in the following calendar year, unless terminated
    by the participant as provided in Section 10 hereof.
 e. At the time the option is exercised, in whole or in part, or at the time
    some or all of the Company's Common Stock issued under the Plan is disposed
    of, the participant must make adequate provision for the Company's federal,
    state, or other tax withholding obligations, if any, which arise upon the
    exercise of the option or the disposition of the Common Stock. At any time,
    the Company may, but shall not be obligated to, withhold from the
    participant's compensation the amount necessary for the Company to meet
    applicable withholding obligations, including any withholding required to
    make available to the Company any tax deductions or benefits attributable to
    sale or early disposition of Common Stock by the Employee.

Grant of Option
. On the Enrollment Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
each Exercise Date during such Offering Period (at the applicable Purchase
Price) up to a number of shares of the Company's Common Stock determined by
dividing such Employee's payroll deductions accumulated prior to such Exercise
Date and retained in the Participant's account as of the Exercise Date by the
applicable Purchase Price; provided that in no event shall an Employee be
permitted to purchase during each Purchase Period (or, beginning on and after
November 15, 2005, Offering Period) more than 10,000 shares of the Company's
Common Stock (subject to any adjustment pursuant to Section 19), and provided
further that such purchase shall be subject to the limitations set forth in
Sections 3(b) and 12 hereof. The Board may, for future Offering Periods,
increase or decrease, in its absolute discretion, the maximum number of shares
of the Company's Common Stock an Employee may purchase during each Purchase
Period of such Offering Period (or, beginning on and after November 15, 2005,
Offering Period). Exercise of the option shall occur as provided in Section 8
hereof, unless the participant has withdrawn pursuant to Section 10 hereof. The
option shall expire on the last day of the Offering Period.
Exercise of Option
.
 a. Unless a participant withdraws from the Plan as provided in Section 10
    hereof, his or her option for the purchase of shares shall be exercised
    automatically on the Exercise Date, and the maximum number of full shares
    subject to option shall be purchased for such participant at the applicable
    Purchase Price with the accumulated payroll deductions in his or her
    account. No fractional shares shall be purchased; any payroll deductions
    accumulated in a participant's account which are not sufficient to purchase
    a full share shall be retained in the participant's account for the
    subsequent Purchase Period or Offering Period, subject to earlier withdrawal
    by the participant as provided in Section 10 hereof. Any other monies left
    over in a participant's account after the Exercise Date shall be returned to
    the participant. During a participant's lifetime, a participant's option to
    purchase shares hereunder is exercisable only by him or her.
 b. If the Board determines that, on a given Exercise Date, the number of shares
    with respect to which options are to be exercised may exceed (i) the number
    of shares of Common Stock that were available for sale under the Plan on the
    Enrollment Date of the applicable Offering Period, or (ii) the number of
    shares available for sale under the Plan on such Exercise Date, the Board
    may in its sole discretion (x) provide that the Company shall make a pro
    rata allocation of the shares of Common Stock available for purchase on such
    Enrollment Date or Exercise Date, as applicable, in as uniform a manner as
    shall be practicable and as it shall determine in its sole discretion to be
    equitable among all participants exercising options to purchase Common Stock
    on such Exercise Date, and continue all Offering Periods then in effect, or
    (y) provide that the Company shall make a pro rata allocation of the shares
    available for purchase on such Enrollment Date or Exercise Date, as
    applicable, in as uniform a manner as shall be practicable and as it shall
    determine in its sole discretion to be equitable among all participants
    exercising options to purchase Common Stock on such Exercise Date, and
    terminate any or all Offering Periods then in effect pursuant to Section 20
    hereof. The Company may make pro rata allocation of the shares available on
    the Enrollment Date of any applicable Offering Period pursuant to the
    preceding sentence, notwithstanding any authorization of additional shares
    for issuance under the Plan by the Company's shareholders subsequent to such
    Enrollment Date.

Delivery
. As promptly as practicable after each Exercise Date on which a purchase of
shares occurs, the Company shall arrange the delivery to each participant, as
appropriate, of a certificate representing the shares purchased upon exercise of
his or her option.
Withdrawal
.
 a. A participant may withdraw all but not less than all the payroll deductions
    credited to his or her account and not yet used to exercise his or her
    option under the Plan at any time by giving written notice to the Company in
    the form of Exhibit B to this Plan. All of the participant's payroll
    deductions credited to his or her account shall be paid to such participant
    promptly after receipt of notice of withdrawal and such participant's option
    for the Offering Period shall be automatically terminated, and no further
    payroll deductions for the purchase of shares shall be made for such
    Offering Period. If a participant withdraws from an Offering Period, payroll
    deductions shall not resume at the beginning of the succeeding Offering
    Period unless the participant delivers to the Company a new subscription
    agreement.
 b. A participant's withdrawal from an Offering Period shall not have any effect
    upon his or her eligibility to participate in any similar plan which may
    hereafter be adopted by the Company or in succeeding Offering Periods which
    commence after the termination of the Offering Period from which the
    participant withdraws.

Termination of Employment
.

Upon a participant's ceasing to be an Employee, for any reason, he or she shall
be deemed to have elected to withdraw from the Plan and the payroll deductions
credited to such participant's account during the Offering Period but not yet
used to exercise the option shall be returned to such participant or, in the
case of his or her death, to the person or persons entitled thereto under
Section 15 hereof, and such participant's option shall be automatically
terminated. The preceding sentence notwithstanding, a participant who receives
payment in lieu of notice of termination of employment shall be treated as
continuing to be an Employee for the participant's customary number of hours per
week of employment during the period in which the participant is subject to such
payment in lieu of notice.

Interest
. No interest shall accrue on the payroll deductions of a participant in the
Plan.
Stock
.
 a. Subject to adjustment upon changes in capitalization of the Company as
    provided in Section 19 hereof, the maximum number of shares of the Company's
    Common Stock which shall be made available for sale under the Plan shall be
    300,000 shares plus an annual increase to be added on the first day of the
    Company's fiscal year beginning in 2001, equal to the lesser of (i) 350,000
    shares, (ii) 1% of the outstanding shares on such date or (iii) a lesser
    amount determined by the Board.
 b. The participant shall have no interest or voting right in shares covered by
    his option until such option has been exercised.
 c. Shares to be delivered to a participant under the Plan shall be registered
    in the name of the participant or in the name of the participant and his or
    her spouse.

Administration
. The Plan shall be administered by the Board or a committee of members of the
Board appointed by the Board. The Board or its committee shall have full and
exclusive discretionary authority to construe, interpret and apply the terms of
the Plan, to determine eligibility and to adjudicate all disputed claims filed
under the Plan. Every finding, decision and determination made by the Board or
its committee shall, to the full extent permitted by law, be final and binding
upon all parties.
Designation of Beneficiary
.
 a. A participant may file a written designation of a beneficiary who is to
    receive any shares and cash, if any, from the participant's account under
    the Plan in the event of such participant's death subsequent to an Exercise
    Date on which the option is exercised but prior to delivery to such
    participant of such shares and cash. In addition, a participant may file a
    written designation of a beneficiary who is to receive any cash from the
    participant's account under the Plan in the event of such participant's
    death prior to exercise of the option. If a participant is married and the
    designated beneficiary is not the spouse, spousal consent shall be required
    for such designation to be effective.
 b. Such designation of beneficiary may be changed by the participant at any
    time by written notice. In the event of the death of a participant and in
    the absence of a beneficiary validly designated under the Plan who is living
    at the time of such participant's death, the Company shall deliver such
    shares and/or cash to the executor or administrator of the estate of the
    participant, or if no such executor or administrator has been appointed (to
    the knowledge of the Company), the Company, in its discretion, may deliver
    such shares and/or cash to the spouse or to any one or more dependents or
    relatives of the participant, or if no spouse, dependent or relative is
    known to the Company, then to such other person as the Company may
    designate.

Transferability
. Neither payroll deductions credited to a participant's account nor any rights
with regard to the exercise of an option or to receive shares under the Plan may
be assigned, transferred, pledged or otherwise disposed of in any way (other
than by will, the laws of descent and distribution or as provided in Section 15
hereof) by the participant. Any such attempt at assignment, transfer, pledge or
other disposition shall be without effect, except that the Company may treat
such act as an election to withdraw funds from an Offering Period in accordance
with Section 10 hereof.
Use of Funds
. All payroll deductions received or held by the Company under the Plan may be
used by the Company for any corporate purpose, and the Company shall not be
obligated to segregate such payroll deductions.
Reports
. Individual accounts shall be maintained for each participant in the Plan.
Statements of account shall be given to participating Employees at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of shares purchased and the remaining cash
balance, if any.

 

Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger or
Asset Sale
.
Changes in Capitalization
. Subject to any required action by the shareholders of the Company, the
Reserves, the maximum number of shares each participant may purchase each
Purchase Period (or, beginning on and after November 15, 2005, Offering Period)
(pursuant to Section 7), as well as the price per share and the number of shares
of Common Stock covered by each option under the Plan which has not yet been
exercised shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been "effected without receipt of consideration." Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an option.
Dissolution or Liquidation
. In the event of the proposed dissolution or liquidation of the Company, the
Offering Period then in progress shall be shortened by setting a new Exercise
Date (the "New Exercise Date"), and shall terminate immediately prior to the
consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Board. The New Exercise Date shall be before the date of the
Company's proposed dissolution or liquidation. The Board shall notify each
participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the participant's option has been
changed to the New Exercise Date and that the participant's option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10
hereof.
Merger or Asset Sale
. In the event of a proposed sale of all or substantially all of the assets of
the Company, or the merger of the Company with or into another corporation, each
outstanding option shall be assumed or an equivalent option substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute for the
option, any Purchase Periods (or, beginning on and after November 15, 2005,
Offering Periods) then in progress shall be shortened by setting a new Exercise
Date (the "New Exercise Date") and any Offering Periods then in progress shall
end on the New Exercise Date. The New Exercise Date shall be before the date of
the Company's proposed sale or merger. The Board shall notify each participant
in writing, at least ten (10) business days prior to the New Exercise Date, that
the Exercise Date for the participant's option has been changed to the New
Exercise Date and that the participant's option shall be exercised automatically
on the New Exercise Date, unless prior to such date the participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

Amendment or Termination
.
 a. The Board of Directors of the Company may at any time and for any reason
    terminate or amend the Plan. Except as provided in Section 19 hereof, no
    such termination can affect options previously granted, provided that an
    Offering Period may be terminated by the Board of Directors on any Exercise
    Date if the Board determines that the termination of the Offering Period or
    the Plan is in the best interests of the Company and its shareholders.
    Except as provided in Section 19 and this Section 20 hereof, no amendment
    may make any change in any option theretofore granted which adversely
    affects the rights of any participant. To the extent necessary to comply
    with Section 423 of the Code (or any successor rule or provision or any
    other applicable law, regulation or stock exchange rule), the Company shall
    obtain shareholder approval in such a manner and to such a degree as
    required.
 b. Without shareholder consent and without regard to whether any participant
    rights may be considered to have been "adversely affected," the Board (or
    its committee) shall be entitled to change the Offering Periods, limit the
    frequency and/or number of changes in the amount withheld during an Offering
    Period, establish the exchange ratio applicable to amounts withheld in a
    currency other than U.S. dollars, permit payroll withholding in excess of
    the amount designated by a participant in order to adjust for delays or
    mistakes in the Company's processing of properly completed withholding
    elections, establish reasonable waiting and adjustment periods and/or
    accounting and crediting procedures to ensure that amounts applied toward
    the purchase of Common Stock for each participant properly correspond with
    amounts withheld from the participant's Compensation, and establish such
    other limitations or procedures as the Board (or its committee) determines
    in its sole discretion advisable which are consistent with the Plan.
 c. In the event the Board determines that the ongoing operation of the Plan may
    result in unfavorable financial accounting consequences, the Board may, in
    its discretion and, to the extent necessary or desirable, modify or amend
    the Plan to reduce or eliminate such accounting consequence including, but
    not limited to:
     i.   altering the Purchase Price for any Offering Period including an
          Offering Period underway at the time of the change in Purchase Price;
     ii.  shortening any Offering Period so that Offering Period ends on a new
          Exercise Date, including an Offering Period underway at the time of
          the Board action; and
     iii. allocating shares.

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

Notices
. All notices or other communications by a participant to the Company under or
in connection with the Plan shall be deemed to have been duly given when
received in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.
Conditions Upon Issuance of Shares
. Shares shall not be issued with respect to an option unless the exercise of
such option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

Term of Plan
. The Plan shall become effective upon the earlier to occur of its adoption by
the Board of Directors or its approval by the shareholders of the Company. It
shall continue in effect for a term of ten (10) years unless sooner terminated
under Section 20 hereof.

EXHIBIT A

SIRENZA MICRODEVICES, INC.

2000 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

 

_____ Original Application Enrollment Date:___________

_____ Change in Payroll Deduction Rate Offering Period: ________________________

_____ Change of Beneficiary(ies)

1. ___________________________ (PRINT NAME) hereby elects to participate in the
Sirenza Microdevices, Inc. Employee Stock Purchase Plan (the "Employee Stock
Purchase Plan") and subscribes to purchase shares of the Company's Common Stock
in accordance with this Subscription Agreement and the Employee Stock Purchase
Plan.

2. I hereby authorize payroll deductions from each paycheck in the amount of
____% of my Compensation on each payday (from 0 to 15%) during the Offering
Period in accordance with the Employee Stock Purchase Plan. (Please note that no
fractional percentages are permitted.)

3. I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Employee Stock Purchase Plan. I understand that if I do
not withdraw from an Offering Period, any accumulated payroll deductions will be
used to automatically exercise my option.

4. I have received a copy of the complete Employee Stock Purchase Plan. I
understand that my participation in the Employee Stock Purchase Plan is in all
respects subject to the terms of the Plan. I understand that my ability to
exercise the option under this Subscription Agreement is subject to shareholder
approval of the Employee Stock Purchase Plan.

5. Shares purchased for me under the Employee Stock Purchase Plan should be
issued in the name(s) of (Employee or Employee and Spouse only).

6. I understand that if I dispose of any shares received by me pursuant to the
Plan within 2 years after the Enrollment Date (the first day of the Offering
Period during which I purchased such shares) or one year after the Exercise
Date, I will be treated for federal income tax purposes as having received
ordinary income at the time of such disposition in an amount equal to the excess
of the fair market value of the shares at the time such shares were purchased by
me over the price which I paid for the shares. I hereby agree to notify the
Company in writing within 30 days after the date of any disposition of my shares
and I will make adequate provision for Federal, state or other tax withholding
obligations, if any, which arise upon the disposition of the Common Stock. The
Company may, but will not be obligated to, withhold from my compensation the
amount necessary to meet any applicable withholding obligation including any
withholding necessary to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by me. If I
dispose of such shares at any time after the expiration of the 2-year and 1-year
holding periods, I understand that I will be treated for federal income tax
purposes as having received income only at the time of such disposition, and
that such income will be taxed as ordinary income only to the extent of an
amount equal to the lesser of (1) the excess of the fair market value of the
shares at the time of such disposition over the purchase price which I paid for
the shares, or (2) 5% of the fair market value of the shares on the first day of
the Offering Period. The remainder of the gain, if any, recognized on such
disposition will be taxed as capital gain.

7. I hereby agree to be bound by the terms of the Employee Stock Purchase Plan.
The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Employee Stock Purchase Plan.

8. In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Employee
Stock Purchase Plan:

BENEFICIARY NAME: (Please print)

_______________________________________________________________________

(First) (Middle) (Last)

_________________________

Relationship



(Address)

 

 

 

 

 

 

 

 

 

Employee's Social

Security Number: ____________________________________

Employee's Address: ____________________________________

____________________________________

____________________________________

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

Dated:_________________________

Signature of Employee



Spouse's Signature (If beneficiary other than spouse)

EXHIBIT B

SIRENZA MICRODEVICES, INC.

2000 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

 

The undersigned participant in the Offering Period of the Sirenza Microdevices,
Inc. Employee Stock Purchase Plan which began on ____________, ______ (the
"Enrollment Date") hereby notifies the Company that he or she hereby withdraws
from the Offering Period. He or she hereby directs the Company to pay to the
undersigned as promptly as practicable all the payroll deductions credited to
his or her account with respect to such Offering Period. The undersigned
understands and agrees that his or her option for such Offering Period will be
automatically terminated. The undersigned understands further that no further
payroll deductions will be made for the purchase of shares in the current
Offering Period and the undersigned shall be eligible to participate in
succeeding Offering Periods only by delivering to the Company a new Subscription
Agreement.

Name and Address of Participant:

________________________________

________________________________

________________________________

Signature:

________________________________

Date:____________________________